DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT


An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with Yumin Jeff Zhang (Reg. No 75,093) on 8/10/2021.

The application has been amended as follows:
1.	(Currently amended) A method comprising:	receiving a first design for conductive bumps, wherein the conductive bumps in the first design are on a first surface of an interposer, the conductive bumps in the first design having a same width and a same length in a plan view, the conductive bumps comprising: 		 a first group of conductive bumps in a first region of the first surface, the first region having a first bump pattern density; and  		a second group of conductive bumps in a second region of the first wherein forming the conductive bumps comprises: 		forming a patterned mask layer over the first surface of the interposer, the patterned mask layer having bump openings; and 		performing a plating process to form a conductive material in the bump openings of the patterned mask layer, wherein after being formed, the first group of conductive bumps and the second group of conductive bumps have different widths or different lengths in the plan view.
3.	(Cancelled).
4.	(Currently amended) The method of claim [[3]]1, wherein a size of the bump openings in the first region is smaller than a size of the bump openings in the second region.
21.	(Currently amended) A method comprising: 	receiving a first design, the first design comprising conductive bumps on an interposer, the conductive bumps in the first design having a same width and a same length in a plan view, the conductive bumps in the first design include a first group of conductive bumps in a first region of a first side of the interposer and include a second group of conductive bumps in a second region of the first side of the interposer, wherein , wherein forming the conductive bumps comprises: 		forming a patterned mask layer over the first side of the interposer, the patterned mask layer having bump openings; and 		performing a plating process to form a conductive material in the bump openings of the patterned mask layer.
27.	(Currently amended) A method comprising: 	modifying a first design for conductive bumps into a second design for the conductive bumps, wherein the conductive bumps in the first design have a same width and a same length in a plan view and are on a first side of an interposer,  	wherein the conductive bumps of the first design comprise: 		 a first group of conductive bumps in a first region of the first side of the interposer and having a first bump pattern density; and 		 a second group of conductive bumps in a second region of the first side of the interposer and having a second bump pattern density, wherein the first bump , wherein forming the conductive bumps comprises: 		forming a patterned mask layer over the first side of the interposer, the patterned mask layer having bump openings; and 		performing a plating process to form a conductive material in the bump openings of the patterned mask layer.


Allowable Subject Matter

Claims 1-2, 4-12 and 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “forming the conductive bumps on the first surface of the interposer in accordance with the second design, wherein forming the conductive bumps comprises: forming a patterned mask layer over the first surface of the interposer, the patterned mask layer having bump openings; and performing a plating process to form a conductive material in the bump openings of the patterned mask layer, wherein after as recited in claim 1.

The primary reason for the allowance of the claims is the inclusion of the limitation “modifying the first design to form a second design for the conductive bumps by increasing a width and a length of the second group of conductive bumps in the plan view while keeping a width and a length of the first group of conductive bumps in the plan view unchanged from the first design; and 	forming the conductive bumps on the interposer in accordance with the second design, wherein forming the conductive bumps comprises: forming a patterned mask layer over the first side of the interposer, the patterned mask layer having bump openings; and  performing a plating process to form a conductive material in the bump openings of the patterned mask layer”, with combination of remaining features, as recited in claim 21.

The primary reason for the allowance of the claims is the inclusion of the limitation “wherein modifying the first design comprises increasing a width or a length of the second group of conductive bumps in the plan view; and forming the conductive bumps on the first side of the interposer in accordance with the second design, wherein forming the conductive bumps comprises: forming a patterned mask layer over the first side of the interposer, the patterned mask layer having bump openings; and performing a plating process to form a conductive material in the bump openings of the patterned mask layer”, with combination of remaining features, as recited in claim 27.
Kim et al (US 2006/0231952 A1) discloses a substrate may have a first surface and a second surface. The second surface may have substrate pads and ball land pads and dummy ball land pads provided .The ball land pad may be electrically connected to the substrate pads. The dummy ball land pad need not be electrically connected to the substrate pads (Fig [8], Para [0049]).

However, Kim fails to disclose would not have rendered obvious the above-quoted features recited in claims 1, 21 and 27.

Claims 2, 4-12, 22-26 and 28 are allowed as those inherit the allowable subject matter from clams 1, 21 and 27.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898